Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-9 and 12 in the reply filed on 8/31/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: 
“wherein each of the first external electrode and the second external electrode has an electrode end surface facing in the direction of the first axis, 
the electrode end surface includes a pair of first peripheral regions located at peripheral edges in the direction of the second axis….”

However, it is not clear which of the two end surfaces is referred to by the recited:  “the electrode end surface includes a pair of….”
In order to expedite prosecution, claim 1 is construed as:
“wherein each of the first external electrode and the second external electrode has an electrode end surface facing in the direction of the first axis, 
[[the]] each electrode end surface includes a pair of first peripheral regions located at peripheral edges in the direction of the second axis….”

Claim 12 is rejected under 112 for the same reason as claim 1.

All dependent claims are rejected under 112 by virtue of depending from a rejected parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Orimo (US 2019/0318874, “Orimo”).

Regarding claim 1, Orimo discloses A multi-layer ceramic electronic component, comprising: a ceramic body including a first end surface and a second end surface facing in a direction of a first axis, and internal electrodes laminated in a direction of a second axis orthogonal to the first axis and drawn from the first end surface or the second end surface (Fig. 3A, [0055], [0062]; multi-layer ceramic electronic component comprises an element body 11 including end surfaces on the left and right hand sides of the element body which is the X axis or the first axis, and internal electrode layers 111a-c and 112a-c laminated in a Y axis direction of a second axis orthogonal to the first or X axis, and drawn from the respective left or right end surface); 
a first external electrode disposed to cover the first end surface (Fig. 3A, [0058]; the left external electrode 12a covers the left end surface); 
and a second external electrode disposed to cover the second end surface (Fig. 3A, [0058]; the right external electrode 12b covers the right end surface), 
wherein each of the first external electrode and the second external electrode has an electrode end surface facing in the direction of the first axis (Figs. 3A, 7D,-E, [0058]; each of the external electrodes 12a-b has an electrode end surface facing in the direction of the X axis), 
[[the]] each electrode end surface includes a pair of first peripheral regions located at peripheral edges in the direction of the second axis (Figs. 3A, 7D,-E, [0058]; each electrode end surface has a top and bottom peripheral region located near the top and bottom peripheral edges in the direction of the Y axis. Examiner’s note: see the 112 rejection above for the construction of this limitation.), 
and a first concave region located between the pair of first peripheral regions and recessed from the pair of first peripheral regions (Figs. 3A, 7D,-E, 9A, [0163], [0185]; the region in between the  pair of top and bottom peripheral edges includes a groove 13a which is recessed from the top and bottom peripheral regions, the groove portion which includes the fourth external layer 124Ha is a first concave region), 
and in a cross-section obtained by bisecting the multi-layer ceramic electronic component in a direction of a third axis orthogonal to the first axis and the second axis, where a is a length of an imaginary line segment connecting boundaries between each of the pair of first peripheral regions and the first concave region, and b is a length of a longest perpendicular line in the direction of the first axis among perpendicular lines extending from the line segment to the first concave region (Figs. 3A, 9A. [0055]; in a cross-section obtained by bisecting the multi-layer ceramic component in a Z direction, a is a length of an imaginary line segment connecting the boundaries between each of the pair of top and bottom peripheral regions and the first concave region, and b is a length of a longest perpendicular line in the direction of the X axis among perpendicular lines extending from the line segment to the first concave region). 
Orimo does not explicitly quantify or disclose b/a is 0.004 or more and 0.025 or less. 
Orimo, paragraph [0059], teaches the area ratios of the grooves 13a-b, based on the end surface of the respective external electrode 12a-b is between 1% and 12%.  Orimo, paragraph [0117], teaches the depth of the grooves 13a-b are between 1 µm and 10 µm, and at Figs. 3A and 7F, Orimo shows that the depth of the grooves 13a-b are substantially similar to the width of the grooves in the Z direction.  A person having ordinary skill in the art would construe the claimed measurement of “a” to be the longest depth of the groove 13a-b, and the claimed measurement of “b” to be the distance of the imaginary line segment from the peripheral region near the top edge of the external electrode to the peripheral region near the bottom edge of the external electrode.  Since the area of the groove, which is substantially b/a is 0.004 or more and 0.025 or less, since 1% equates to 0.01, which falls within the claimed range.

Regarding claim 2, Orimo discloses the claimed invention as applied to claim 1, above.
Orimo discloses each of the first end surface and the second end surface of the ceramic body includes a pair of second peripheral regions located at peripheral edges in the direction of the second axis (Figs. 3A, 7D,-E, 9A, [0058]; each electrode end surface has a second top and bottom peripheral region located near the top and bottom peripheral edges in the direction of the Y axis, and in direct contact with the element body 11), 
and a second concave region located between the pair of second peripheral regions and recessed from the pair of second peripheral regions inwardly in the direction of the first axis (Figs. 3A, 7D,-E, 9A, [0163], [0185]; the region in between the pair of top and bottom peripheral edges includes a groove 13a which is recessed from the top and bottom peripheral regions and the groove portion which includes the third external layer 123Ha is a second concave region), 
the pair of first peripheral regions cover the pair of second peripheral regions, and the first concave region covers the second concave region (Figs. 3A, 7D,-E, 9A, [0163], [0185]; the pair of first peripheral regions cover the pair of second peripheral regions, and the first concave region 124Ha covers the second concave region 123Ha). 

Regarding claim 3, Orimo discloses the claimed invention as applied to claim 2, above.
Orimo discloses the ceramic body includes a multi-layer unit including the internal electrodes and ceramic layers alternately laminated (Fig. 3A, [0055], [0062]; multi-layer ceramic electronic ,
and a pair of covers disposed outside the multi-layer unit in the direction of the second axis, and the pair of second peripheral regions are disposed on surfaces of the pair of covers in the direction of the first axis (Fig. 3A, [0055], [0062]; multi-layer ceramic electronic component comprises a top and bottom dielectric layer which are a pair of covers disposed outside the multi-layer unit in the Y direction, and the peripheral regions are disposed on surfaces of the pair of covers in the X direction). 

Regarding claim 4, Orimo discloses the claimed invention as applied to claim 1, above.
Orimo discloses the ceramic body is configured such that a dimension in the direction of the second axis is larger than a dimension in the direction of the third axis (Fig. 2A, [0055], [0062]; multi-layer ceramic electronic component element body 1 is longer in dimension in the Y direction which is the second axis, as compared to the dimension in the Z direction which is the third axis). 

Regarding claim 7, Orimo discloses the claimed invention as applied to claim 2, above.
Orimo discloses the pair of second peripheral regions have a width in the direction of the second axis (Figs. 3A, 7D,-E, 9A, [0058]; the pair of second peripheral regions located near the top and bottom peripheral edges in the direction of the Y axis, and in direct contact with the element body 11, has a width).
Orimo does not explicitly quantify or disclose the width of 4 µm or more and 70 µm or less.
It would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Orimo’s width of the second peripheral regions to be 4 µm or more and 70 µm or less, since the width of Orimo’s peripheral regions can be construed to have a region in which the width that falls within the claimed range.
In re Aller, 105 USPQ 233.  Therefore, a person of ordinary skill in the art would have predictably determined the claimed width through ordinary experimentation.

Regarding claim 8, Orimo discloses the claimed invention as applied to claim 7, above.
Orimo discloses the pair of second peripheral regions have a width in the direction of the second axis (Figs. 3A, 7D,-E, 9A, [0058]; the pair of second peripheral regions located near the top and bottom peripheral edges in the direction of the Y axis, and in direct contact with the element body 11, has a width).
Orimo does not explicitly quantify or disclose the width of 6 µm or more and 55 µm or less.
It would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Orimo’s width of the second peripheral regions to be 6 µm or more and 55 µm or less, since the width of Orimo’s peripheral regions can be construed to have a region in which the width that falls within the claimed range.
Furthermore, the determination of the width of the second peripheral regions is a result effective variable, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Therefore, a person of ordinary skill in the art would have predictably determined the claimed width through ordinary experimentation.

Regarding claim 9, Orimo discloses the claimed invention as applied to claim 8, above.
the pair of second peripheral regions have a width in the direction of the second axis (Figs. 3A, 7D,-E, 9A, [0058]; the pair of second peripheral regions located near the top and bottom peripheral edges in the direction of the Y axis, and in direct contact with the element body 11, has a width).
Orimo does not explicitly quantify or disclose the width of  11 µm or more and 35 µm or less.
It would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Orimo’s width of the second peripheral regions to be  11 µm or more and 35 µm or less or less, since the width of Orimo’s peripheral regions can be construed to have a region in which the width that falls within the claimed range.
Furthermore, the determination of the width of the second peripheral regions is a result effective variable, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Therefore, a person of ordinary skill in the art would have predictably determined the claimed width through ordinary experimentation.

Regarding claim 12, Orimo discloses A circuit board, comprising: a mounting board (Fig. 9A, [0185]; printed circuit board 30 is a mounting board); 
a multi-layer ceramic electronic component including a ceramic body including a first end surface and a second end surface facing in a direction of a first axis (Fig. 3A, [0055], [0062]; multi-layer ceramic electronic component comprises an element body 11 including end surfaces on the left and right hand sides of the element body which is the X axis or the first axis), 
a first main surface and a second main surface facing in a direction of a second axis orthogonal to the first axis (Fig. 3A, [0055], [0062]; multi-layer ceramic electronic component comprises an element , 
and internal electrodes laminated in the direction of the second axis and drawn from the first end surface or the second end surface (Fig. 3A, [0055], [0062]; multi-layer ceramic electronic component comprises internal electrode layers 111a-c and 112a-c laminated in a Y axis direction of a second axis orthogonal to the first or X axis, and drawn from the respective left or right end surface), 
a first external electrode disposed to cover the first end surface (Fig. 3A, [0058]; the left external electrode 12a covers the left end surface), 
and a second external electrode disposed to cover the second end surface (Fig. 3A, [0058]; the right external electrode 12b covers the right end surface), 
the multi-layer ceramic electronic component being disposed such that the first main surface or the second main surface faces the mounting board (Fig. 9A, [0185]; the bottom surface faces the printed circuit board 30); 
a first solder that connects the first external electrode and the mounting board to each other; and a second solder that connects the second external electrode and the mounting board to each other (Figs. 3A, 9A, [0184]; solder fillet 32a connects the left external electrode 12a and the printed circuit board 30 to each other, and solder fillet 32b connects the right external electrode 12b and the printed circuit board 30 to each other), 
wherein each of the first external electrode and the second external electrode has an electrode end surface facing in the direction of the first axis (Fig. 3A, [0058]; each of the external electrodes 12a-b has an electrode end surface facing in the direction of the X axis), 
[[the]] each electrode end surface includes a pair of first peripheral regions located at peripheral edges in the direction of the second axis (Fig. 3A, [0058]; each electrode end surface has a Examiner’s note: see the 112 rejection above for the construction of this limitation.), 
and a first concave region located between the pair of first peripheral regions and recessed from the pair of first peripheral regions (Figs. 3A, 7D,-E, 9A, [0163], [0185]; the region in between the  pair of top and bottom peripheral edges includes a groove 13a which is recessed from the top and bottom peripheral regions, the groove portion which includes the fourth external layer 124Ha is a first concave region), 
and in a cross-section obtained by bisecting the multi-layer ceramic electronic component in a direction of a third axis orthogonal to the first axis and the second axis, where a is a length of an imaginary line segment connecting boundaries between each of the pair of first peripheral regions and the first concave region, and b is a length of a longest perpendicular line in the direction of the first axis among perpendicular lines extending from the line segment to the first concave region (Figs. 3A, 9A. [0055]; in a cross-section obtained by bisecting the multi-layer ceramic component in a Z direction, a is a length of an imaginary line segment connecting the boundaries between each of the pair of top and bottom peripheral regions and the first concave region, and b is a length of a longest perpendicular line in the direction of the X axis among perpendicular lines extending from the line segment to the first concave region).
Orimo does not explicitly quantify or disclose b/a is 0.004 or more and 0.025 or less. 
Orimo, paragraph [0059], teaches the area ratios of the grooves 13a-b, based on the end surface of the respective external electrode 12a-b is between 1% and 12%.  Orimo, paragraph [0117], teaches the depth of the grooves 13a-b are between 1 µm and 10 µm, and at Figs. 3A and 7F, Orimo shows that the depth of the grooves 13a-b are substantially similar to the width of the grooves in the Z direction.  A person having ordinary skill in the art would construe the claimed measurement of “a” to be the longest depth of the groove 13a-b, and the claimed measurement of “b” to be the distance of the imaginary line b/a is 0.004 or more and 0.025 or less, since 1% equates to 0.01, which falls within the claimed range.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Orimo as applied to claim 1, above, in view of Ishizuka (WO 2017/090530, “Ishizuka.”  Examiner’s note: the citations to Ishizuka are based on the English translation.).

Regarding claim 5, Orimo discloses the claimed invention as applied to claim 1, above.
Orimo does not disclose the multi-layer ceramic electronic component has a dimension in the direction of the first axis and in the direction of the third axis of 0.2 mm or more and 2.0 mm or less.
Ishizuka discloses a multi-layer ceramic electronic component has a dimension in the direction of the first axis and in the direction of the third axis of 0.2 mm or more and 2.0 mm or less (Fig. 1, page 3, bottom; the multilayer capacitor has a longitudinal direction or X direction of 0.6 mm to 2.2 mm). 
 	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Orimo’s capacitor with Ishizuka’s dimensions in order to provide for the dimensions of a capacitor to address the sounding phenomena due to vibrations which generates an audible sound at a resonance frequency, as suggested by Ishizuka at page 2, top.

Regarding claim 6, Orimo discloses the claimed invention as applied to claim 1, above.
Orimo does not disclose the multi-layer ceramic electronic component has a dimension in the direction of the second axis of 300 µm or less.
multi-layer ceramic electronic component has a dimension in the direction of the second axis of 300 µm or less (Fig. 1, page 3, bottom; the multilayer capacitor has a short side direction or Y direction of 300 µm to 1.5 mm). 
 	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Orimo’s capacitor with Ishizuka’s dimensions in order to provide for the dimensions of a capacitor to address the sounding phenomena due to vibrations which generates an audible sound at a resonance frequency, as suggested by Ishizuka at page 2, top.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/STANLEY TSO/Primary Examiner, Art Unit 2847